Citation Nr: 0126282	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder, including a hiatal hernia with reflux, on a 
direct basis, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for a stomach disorder, 
including a hiatal hernia with reflux, claimed as due to 
undiagnosed illness.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right hip disorder on a direct basis, and if so, whether 
service connection is warranted.

4.  Entitlement to service connection for a right hip 
disorder, claimed as due to undiagnosed illness.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder (face, chest, abdomen, and thighs), including 
urticaria and angioedema, on a direct basis, and if so, 
whether service connection is warranted.

6.  Entitlement to service connection for a skin disorder 
(face, chest, abdomen, and thighs), including urticaria and 
angioedema, claimed as due to undiagnosed illness.

7.  Entitlement to service connection for teeth grinding on a 
direct basis.

8.  Entitlement to service connection for teeth grinding, 
claimed as due to undiagnosed illness.

9.  Entitlement to service connection for benign 
fasciculations on a direct basis.

10.  Entitlement to service connection for benign 
fasciculations, claimed as due to undiagnosed illness.

11.  Entitlement to service connection for dyshydrotic 
eczema/dyshidrosis of the right hand on a direct basis.  

12.  Entitlement to service connection for dyshydrotic 
eczema/dyshidrosis of the right hand, claimed as due to 
undiagnosed illness.

13.  Entitlement to service connection for sexual dysfunction 
on a direct basis.

14.  Entitlement to service connection for sexual 
dysfunction, claimed as due to undiagnosed illness.

15.  Entitlement to service connection for a left foot 
disorder on a direct basis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.  He served in Southwest Asia during the 
Persian Gulf War.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and March 1999 rating 
decisions by the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida, that denied the above 
claims.  

In November 1998, the RO denied service connection for a left 
foot disorder on a direct basis; sexual dysfunction on a 
direct basis and as due to undiagnosed illness; a stomach 
condition on a direct basis and as due to undiagnosed 
illness; teeth grinding on a direct basis and as due to 
undiagnosed illness; benign fasciculations on a direct basis 
and as due to undiagnosed illness; and dyshidrosis (right 
hand) on a direct basis and as due to undiagnosed illness.  
In March 1999, the RO further denied service connection for a 
right hip disorder on a direct basis and as due to 
undiagnosed illness; dyshidrotic eczema of the right hand on 
a direct basis and as due to undiagnosed illness; and 
urticaria and angioedema (face, chest, abdomen, thighs) on a 
direct basis and as due to undiagnosed illness.

Further, the veteran has claimed entitlement to service 
connection for osteomyelitis.  This claim has not yet been 
adjudicated and is referred to the RO for appropriate action.

The claims of entitlement to service connection for a left 
foot disorder on a direct basis; sexual dysfunction on a 
direct basis; sexual dysfunction, claimed as due to 
undiagnosed illness; and a stomach disorder, including a 
hiatal hernia with reflux, on a direct basis, are the subject 
of the remand immediately following this decision.


FINDINGS OF FACT

1.  By a December 1992 decision, the RO denied service 
connection for a stomach disorder, a right hip disorder, and 
a skin disorder (face, chest, abdomen, and thighs) on a 
direct basis.

2.  The veteran perfected an appeal of the RO's December 1992 
rating decision to the Board, but withdrew his substantive 
appeal(s) in writing in April 1999.  

3.  Evidence submitted since the December 1992 RO decision 
denying service connection for a stomach disorder, a right 
hip disorder, and a skin disorder (face, chest, abdomen, and 
thighs) on a direct basis is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

4.  The veteran does not have a current right hip disorder or 
skin disorder of the face, chest, abdomen, and thighs.

5.  The veteran has presented no competent evidence of any 
current underlying disabilities giving rise to teeth grinding 
or benign fasciculations.

6.  Dyshydrotic eczema/dyshidrosis of the right hand did not 
result from disease or injury in service.

7.  The veteran's claims of entitlement to service connection 
for disabilities due to undiagnosed illness manifested by a 
stomach disorder, including a hiatal hernia with reflux, and 
dyshydrotic eczema/dyshidrosis of the right hand are claims 
for disabilities for which the veteran has established 
diagnoses.

8.  The clinical presence of disabilities manifested by teeth 
grinding, benign fasciculations, right hip problems, and a 
skin rash of the face, chest, abdomen, and thighs has not 
been demonstrated.


CONCLUSIONS OF LAW

1.  The RO's December 1992 denial of service connection for a 
stomach disorder, a right hip disorder, and a skin disorder 
(face, chest, abdomen, and thighs) on a direct basis is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.204(a) (2001).  

2.  Evidence submitted since the RO's December 1992 denial of 
service connection for a stomach disorder, a right hip 
disorder, and a skin disorder (face, chest, abdomen, and 
thighs) on a direct basis is new and material; thus, the 
requirements to reopen the claims have been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  The veteran is not entitled to service connection for a 
right hip disorder or a skin disorder (face, chest, abdomen, 
and thighs), including urticaria and angioedema, on a direct 
basis.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).

4.  The veteran is not entitled to service connection for 
teeth grinding, benign fasciculations, or dyshydrotic 
eczema/dyshidrosis of the right hand on a direct basis.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  

5.  There is no entitlement under the law for the claims of 
entitlement to service connection for disabilities due to 
undiagnosed illness manifested by a stomach disorder, 
including a hiatal hernia with reflux, and dyshydrotic 
eczema/dyshidrosis of the right hand.  38 U.S.C.A. § 1117 
(West Supp. 2001); 38 C.F.R. § 3.317 (2001).

6.  The veteran is not entitled to service connection for 
teeth grinding, benign fasciculations, a right hip disorder, 
or a skin disorder of the face, chest, abdomen, and thighs, 
claimed as due to undiagnosed illness.  38 U.S.C.A. § 1117 
(West Supp. 2001); 38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records disclose that the veteran complained 
of stomach trouble and vomiting in September 1972.  In 
November 1977, he was diagnosed as having diarrhea and acute 
gastritis and vomiting.  

In November 1978, the veteran sought treatment for eruptions 
on his face and neck, at the left corner of his mouth and the 
right submandibular area.  The examiner's assessment was 
unknown.  

In August 1982, the veteran was treated for stomach cramps 
and diarrhea.  The examiner diagnosed viral syndrome.  The 
veteran was seen with complaints of vomiting and nausea in 
June 1983.  In May 1985, he was treated for an infected bug 
bite.  Dental records show that he was provided a bite guard 
and/or night guard in December 1985.

The veteran complained of chest pain, nausea, vomiting, and 
diarrhea in February 1989.  The examiner diagnosed viral 
gastroenteritis.  In May 1989, the veteran was treated for 
tick bites on both legs and on his back around his waist.  He 
was again evaluated for tick bites on his arms and legs in 
April 1990.           

Upon separation examination in April 1992, the veteran 
reported right hip pain.  He denied any tooth trouble, skin 
diseases, or gastrointestinal problems.  Clinical evaluation 
was normal, including of the mouth, abdomen and viscera, 
neurologic system, and skin. 

Following his separation from service, in October 1992 the 
veteran claimed entitlement to service connection for a skin 
rash, stomach problems, and right hip pain.  

The veteran was afforded VA examinations in November 1992.  
Upon skin examination, he stated that he developed facial, 
chest, abdominal, and inner thigh erythema approximately two 
years ago.  The lesions came and went, and lasted for 
approximately two weeks.  With the initial episode, he had 
swelling of his top lip.  The examiner noted no erythematous 
lesions at present.  Pertinent diagnoses included recurrent 
erythema with one episode of apparent angioedema.  The 
examiner stated that the lesions sounded like they could be 
urticarial in nature, although there was nothing present 
currently.  The veteran was advised to return to the clinic 
if he got lesions so that a diagnosis could be made.  The 
veteran also denied a history of stomach problems, and no 
stomach disorder was diagnosed.

Upon joints examination, the veteran gave a history of pain 
in his right hip, but did not remember any injury.  Physical 
examination was normal.  There was no swelling, deformity, or 
limitation of motion.  X-rays of the right hip were also 
normal.  The bony structures were intact and the joint spaces 
were well maintained.  No abnormal findings were seen in the 
soft tissue.  The examiner diagnosed a history of pain in the 
right hip, no pathology found. 

In December 1992, the RO denied service connection for, inter 
alia, hip pain, a skin rash (face, chest, abdomen, and 
thighs), and a stomach disorder on a direct basis.  The RO 
denied the claims because these disabilities were not shown 
on recent VA examination.  The veteran submitted a notice of 
disagreement with the RO's decision in February 1993, and a 
statement of the case (SOC) was issued in March 1993.  Timely 
substantive appeals were received at the RO in April and May 
1993.  See VA Form 9, received April 26, 1993 (hip and 
stomach claims), and VA Form 1-646, dated May 14, 1993 (skin 
claim).  

In April 1993, the veteran stated that he ground his teeth 
while he slept at night and had involuntary muscle twitches.    

The veteran was afforded VA joints examination in March 1996.  
He did not recall any history of trauma or injury.  He 
complained of pain in the lateral aspect of the hip.  
Examination of the right hip was normal, with full range of 
motion and negative Patrick's sign.  The examiner stated that 
there was no significant impairment related to the veteran's 
right hip pain, which he felt was due to trochanteric 
bursitis.

Upon VA stomach examination in March 1996, the veteran 
complained of intermittent abdominal pain for seven years.  
He also reported occasional vomiting and diarrhea.  Upper 
gastrointestinal series (UGI) in April 1996 showed a hiatus 
hernia with reflux.  

On VA skin examination in March 1996, the veteran reported 
that while stationed in Saudi Arabia he developed a rash on 
his face, neck, abdomen, and thighs.  The lesions came and 
went.  He also initially had edema of the lips.  He now 
complained of a blister lesion of the fourth finger of his 
right hand.  There was desquamation at the proximal 
interphalangeal (PIP) joint of the fourth finger of the right 
hand.   Photographs of the lesion were attached.  The 
examiner diagnosed dyshidrosis.  

The veteran underwent VA dental examination in March 1997.  
He stated that his wife told him that he ground his teeth 
when he was asleep.  There was no evidence of wear facets on 
the teeth to indicate continual bruxism.  The examiner stated 
that there was no disability.

In March 1997, the veteran was also afforded a VA 
neurological examination.  He reported involuntary twitching 
of the muscles of his arms and legs since he came back from 
the Persian Gulf.  Physical examination was normal.  The 
examiner stated that the veteran presented with signs and 
symptoms consistent with benign fasciculations.  Further 
investigation was not warranted.    

In December 1998, the veteran was afforded a VA stomach 
examination.  The examiner diagnosed hiatal hernia diagnosed 
by barium swallow per veteran and stated that the veteran's 
symptoms began during active service more than eight years 
ago, etiology unknown.  

The veteran underwent VA joints examination in January 1999.  
The examiner reviewed the claims file.  The veteran stated 
that his right hip pain started in 1992 and was brought on by 
walking and standing.  He denied any specific injury.  
Flexion of the hip was to 125 degrees, and abduction was to 
45 degrees, with no pain.  The examiner diagnosed right hip 
pain, with no pain or limitation of motion found of 
examination.

Upon VA skin examination in February 1999, the veteran 
complained of a recurrent vesicular eruption at the base of 
his right ring finger that initially began during active 
service.  He also gave a history of recurrent urticaria, 
along with swelling of the lips, with the last episode about 
one year ago.  On the dorsal aspect of the right ring finger, 
there was some erythema and subcorneal vesicles.  The 
examiner diagnosed dyshidrotic eczema of the hand and history 
of urticaria and angioedema, with no residual activity on 
examination.  The examiner stated that the date of onset and 
etiology of the dyshydrotic eczema of the hand was unclear, 
after review of the medical records.  The examiner also 
stated that the history of urticaria and angioedema could 
possibly have been secondary to tick bites.  

In a signed statement dated April 26, 1999, the veteran 
withdrew his April and May 1993 substantive appeals of the 
claims for service connection for right hip pain, a skin 
rash, and a stomach condition.  However, on that same date, 
in a separate document, the veteran filed a notice of 
disagreement with the November 1998 and March 1999 rating 
decisions, in which these issues had been addressed.

In August 2001, the veteran reported that he started grinding 
his teeth during service in 1986 and that an military dentist 
made a night guard for him.  



II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist and does not require an automatic remand 
of a claim that was previously adjudicated by the Board or 
the RO and had become final.  This is true because, as it 
pertains to the duty to assist provisions, the new law 
specifically provides that "[n]othing in this section shall 
be construed to required the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured . . . ."  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  For instance, the veteran was notified 
of the information necessary to substantiate his claims by 
means of the discussions in the November 1998 and March 1999 
rating decisions and June 2001 SOC.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(a)-
(b)).  He was also requested to provide specific lay and 
medical evidence in support of his claims.  See VA letters to 
the veteran, dated October 12, 1995, August 21, 1996, August 
4, 1997, and June 15, 2001.  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

Additionally, the RO obtained the veteran's service medical 
records, private treatment records (from Keith D. Peterson, 
M.D. and Dr. Humphries), and VA treatment records.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  He has not identified any additional 
unobtained evidence that could be relevant to the claims.  In 
fact, in September 1997 he reported that the claims folder 
contained his complete service medical records and VA 
treatment records, and that he had no non-medical evidence to 
submit.  The veteran was also afforded VA medical 
examinations in 1996, 1997, and 1999.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  There is more than sufficient evidence of 
record to decide these claims properly and fairly.

Although the RO denied the claim for service connection for a 
left foot disorder as not well grounded in November 1998, 
this claim was denied on the merits in the June 2001 SOC.  
The RO has also considered the VCAA.  See RO letter to the 
veteran, dated June 15, 2001, and SOC, dated June 15, 2001.  
There is no prejudice to the veteran in deciding his claims 
on the merits.  He has been told what the requirements are to 
establish service connection, has been provided ample 
opportunity to present evidence meeting those requirements, 
and has had the assistance of the RO to develop every 
possible source of evidence or information that might 
substantiate his claims.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  


B.  Whether new and material evidence has been presented to 
reopen claims for service connection for a stomach disorder, 
including a hiatal hernia with reflux; a right hip disorder; 
and a skin disorder (face, chest, abdomen, and thighs), 
including urticaria and angioedema, on a direct basis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2001).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id. 

By rating action in December 1992, the RO denied service 
connection for hip pain, a skin rash (face, chest, abdomen, 
and thighs), and a stomach disorder.  The veteran perfected 
an appeal of this decision to the Board.  However, in April 
1999 he withdrew his April and May 1993 substantive appeals.  
See 38 C.F.R. § 20.204(b) (2001).  Accordingly, the December 
1992 rating decision is final.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200 (2001).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The RO has not addressed the issue of whether new and 
material evidence has been presented to reopen these claims, 
presumably because of confusion caused when the veteran 
withdrew pending appeals at the same time that he presented 
separate notices of disagreement with rating actions 
addressing these claims.  The veteran had an appeal pending, 
but he clearly withdrew his appeal in writing.  In a separate 
statement, he indicated disagreement with the March 1999 and 
November 1998 rating decisions.

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the veteran 
is entitled to service connection for these disabilities.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id.  Thus, the issues on appeal have been 
recharacterized on the first page of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

In this case, the veteran is not prejudiced by the Board's 
consideration of the preliminary issue of whether new and 
material evidence has been submitted to reopen the claims, as 
the Board decides this issue in the veteran's favor.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Therefore, the amendment is not 
applicable to the veteran's claims.

In December 1992, the RO denied the claims on the basis that 
there was no medical evidence showing that the veteran had a 
stomach disorder, a right hip disorder, or a skin disorder of 
the face, chest, abdomen, and thighs.  Any "new" evidence 
would have to bear directly and substantially upon this 
matter and be so significant that it must be considered in 
order to fairly decide the merits of the claims.

The evidence received subsequent to December 1992 is presumed 
credible for the purposes of reopening the veteran's claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence has been received.  The veteran has 
provided post-service medical evidence showing diagnoses of a 
hiatus hernia with reflux, trochanteric bursitis of the right 
hip, and urticaria and angioedema.  This evidence bears 
directly and substantially upon the specific matter under 
consideration and was not considered by the RO in its 
December 1992 rating decision.  Therefore, the additional 
medical records are so significant that they must be 
considered in order to fairly decide the merits of these 
claims.  The aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claims.  In 
addition, additional development by the RO is needed before 
the Board can proceed to adjudicate the veteran's claim for 
service connection for a stomach disorder on the merits.


B.  Service connection for a right hip disorder and a skin 
disorder (face, chest, abdomen, and thighs), including 
urticaria and angioedema, on a direct basis

Having determined that the claims for service connection for 
a right hip disorder and a skin disorder have been reopened, 
it must next be determined whether service connection is 
warranted for these disabilities.  The veteran is not 
prejudiced by the Board's consideration of this issue because 
the RO addressed the claims on the merits in March 1999.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The preponderance of the evidence is against the veteran's 
claims.  The medical evidence does not establish that he has 
a current right hip disorder or skin disorder of the face, 
chest, abdomen, and thighs.  

Specifically, no pathology of the veteran's right hip was 
found on VA examination in November 1992, including on x-ray.  
Although he was diagnosed as having trochanteric bursitis on 
VA joints examination in March 1996, the examiner's diagnosis 
was not supported by the findings on examination, which were 
entirely negative.  Range of motion of the hip was full and 
Patrick's test was negative.  More recent examination of the 
veteran's right hip was again negative in January 1999.  
Despite the examiner's assessment of right hip pain, there 
was no pain or limitation of motion found on examination.  
Accordingly, the evidence diagnosing a right hip disorder is 
not persuasive.  There is no medical evidence of any current 
underlying disability giving rise to the veteran's subjective 
complaints of right hip pain. 

Likewise, the veteran is not shown to have a current skin 
disorder of the face, chest, abdomen, and thighs.  In 
November 1992, a VA skin examiner diagnosed recurrent 
erythema with one episode of apparent angioedema and stated 
that the lesions sounded like they could be urticarial in 
nature, but also indicated that there was nothing present on 
examination.  In fact, the examiner told the veteran to 
return if lesions appeared so that photographs could be taken 
and so that a diagnosis could possibly be made.  Urticaria 
and angioedema were diagnosed by history only on VA 
examination in February 1999, and the examiner specifically 
stated that there was no residual activity on examination.  
The veteran himself stated that he had not had any lesions 
for approximately one year. 

Any contentions by the veteran that he has a chronic right 
hip disorder or skin disorder are not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for a right hip disorder and a 
skin disorder (face, chest, abdomen, and thighs), including 
urticaria and angioedema, on a direct basis.  The diagnoses 
of these conditions are not supported by the medical 
evidence.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 (2001).


C.  Service connection for teeth grinding and benign 
fasciculation on a direct basis

The preponderance of the evidence is against the veteran's 
claims for service connection for teeth grinding and benign 
fasciculations on a direct basis.  He has presented no 
medical evidence of any current underlying disabilities 
giving rise to teeth grinding and benign fasciculations.  
These symptoms alone (if present), without objective evidence 
of particular disabilities to which they are attributable, 
are not compensable.  The VA dental examiner in March 1997 
specifically said that there was no disability and the March 
1997 BA neurological examiner described the fasciculations as 
benign.  No further investigation was recommended.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  	


D.  Entitlement to service connection for dyshydrotic 
eczema/dyshidrosis of the right hand on a direct basis

The preponderance of the evidence is against the veteran's 
claim for service connection for dyshydrotic 
eczema/dyshidrosis of the right hand on a direct basis.  
There is no medical evidence of a skin disorder of the right 
hand during service.  Clinical evaluation of the skin was 
normal on separation examination in April 1992.  There were 
also no complaints or findings of a skin disorder of the 
right hand on VA skin examination in November 1992.  The 
veteran was not diagnosed as having dyshidrosis of the right 
hand until March 1996, more than three years following his 
separation from service.   	

Additionally, there are no medical opinions contained in any 
of the veteran's post-service medical records relating 
dyshidrotic eczema/dyshidrosis of the right hand to his 
military service.  After review of the claims file, the VA 
skin examiner in February 1999 stated that the date of onset 
and etiology of this condition was unclear.  The only 
evidence of record linking the veteran's right hand skin 
problems  to active service is the veteran's own contentions.  
He, however, as a lay person, cannot offer a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Additionally, the veteran's February 1999 statement that he 
experienced a skin rash on his right hand during active 
service lacks credibility.  The contemporaneous service 
medical records disclose no complaints or findings of a skin 
rash on the right hand, including on separation examination 
in April 1992, and there were no findings of a rash on the 
right hand shortly after service in November 1992.  In 
November 1992 and March 1996, the veteran stated only that he 
had a skin rash of the face, chest, abdomen, and thighs 
during active service.  In March 1996, it was noted that he 
now complained of a lesion on the fourth finger of his right 
hand.  It is difficult to reconcile his conflicting 
statements made in 1996 and 1999.  Regardless, the veteran's 
contentions of an in-service skin rash are outweighed by the 
medical evidence, particularly the April and November 1992 
examination reports, which effectively ruled out the presence 
of this disability.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
medical evidence is found more probative to the issue on 
appeal.  The lack of any documented treatment for a skin rash 
on the right hand for more than three years after the 
veteran's separation from active service also preponderates 
against a finding that he had dyshydrotic eczema and/or 
dyshidrosis of the right hand during service. 

For the reasons and bases provided above, the evidence 
preponderates against the claim for service connection for 
dyshydrotic eczema/dyshidrosis of the right hand on a direct 
basis.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).  	



E.  Undiagnosed illness claims

1.  Stomach disorder, including a hiatal hernia with reflux, 
and dyshydrotic 
eczema/dyshidrosis of the right hand

The veteran contends that he is entitled, pursuant to 
38 C.F.R. § 3.317, to service connection for the above 
disabilities.  Title 38 U.S.C.A. Section 1117 provides in 
pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 

(1) became manifest during service 
on active duty in the Armed Forces 
in the Southwest Asia theater of 
operations during the Persian Gulf 
War; or 

(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed 
under subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2001).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as signs or symptoms involving skin, joint pain, muscle pain, 
neurologic signs or symptoms, gastrointestinal signs or 
symptoms, and other symptoms, provided that such disability 
(i) became manifest either during active duty in the South 
West Asia theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1) (2001) (implementing 38 U.S.C.A. § 1117).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2001).  Disabilities that have 
existed for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

Here, the veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  However, 
his conditions have been diagnosed as a hiatal hernia with 
reflux and dyshidrosis, or dyshydrotic  eczema, of the right 
hand.  See UGI, dated April 1, 1996, and VA reports of skin 
examination, dated March 15, 1996, and February 24, 1999.  

As there are recognized clinical diagnoses for these 
conditions, they are not, by definition, manifestations of 
undiagnosed illness.  Accordingly, to the extent that the 
claims are for undiagnosed illnesses, they are ones as to 
which there is no legal entitlement.  Cf. 38 U.S.C.A. § 1117 
(West Supp. 2001); 38 C.F.R. § 3.317 (2001); see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


2.  Teeth grinding, benign fasciculations, a right hip 
disorder, and a skin rash of the face, chest, abdomen, and 
thighs

The medical evidence of record is silent for clinical 
findings of disabilities manifested by teeth grinding, benign 
fasciculations, right hip problems, or a skin rash of the 
face, chest, abdomen, and thighs.  

Teeth grinding and benign fasciculations were not shown 
during active service.  Although the veteran was provided a 
bite guard and/or night guard for his teeth during active 
service in 1985 (prior to his service in the Persian Gulf), 
there was no indication of teeth grinding in the dental 
records.  The reason for providing this apparatus was not 
documented.  Neurologic evaluation and examination of the 
mouth were normal on separation examination in April 1992.  

Additionally, disabilities manifested by teeth grinding and 
benign fasciculations have not been clinically demonstrated 
at any time since service separation.  On post-service VA 
dental examination in March 1997, the examiner specifically 
stated that there was no evidence of wear facets on the 
veteran's teeth to indicate continual bruxism.  The veteran 
complained of involuntary muscle twitching in his arms and 
legs on VA neurological examination in March 1997, and the 
neurological examiner stated that the veteran presented with 
"signs and symptoms" of benign fasciculations.  However, 
physical examination was essentially normal and there were no 
clinical findings which supported the veteran's complaints.  
The examiner's statement was not supported by the findings, 
or lack thereof, on examination.

Concerning the right hip and a skin rash, the veteran did 
complain of right hip pain on separation examination in April 
1992, but no clinical findings pertaining to the right hip 
were recorded.  Musculoskeletal evaluation was reported as 
normal.  He was also treated for eruptions on his face and 
neck in November 1978 and for tick bites in 1989 and 1990.  
Evaluation of the skin was normal on separation examination 
in April 1992. 

However, disabilities manifested by right hip pain and/or a 
skin rash of the face, chest, abdomen, and thighs have not 
been clinically demonstrated at any time since service 
separation.  The veteran complained of right hip pain on VA 
joints examinations in November 1992, March 1996, and January 
1999, but clinical evaluation, including x-rays, was entirely 
normal, with normal range of motion of the right hip and no 
pain, no swelling or deformity, and negative Patrick's test.  
No pathology was found.  Examination of the skin has also 
been consistently negative for any lesions (other than the 
right hand), including on VA examinations in November 1992, 
March 1996, and February 1999.  Examiners have stated that no 
lesions were present and that there was no residual activity. 

The remainder of the medical evidence of record is negative 
for complaints or findings of teeth grinding, benign 
fasciculations, right hip problems, or a skin rash of the 
face, chest, abdomen, and thighs.  It is not that there are 
no diagnoses for the veteran's claimed conditions; rather, 
the record contains no clinical or other credible evidence 
that demonstrates that he experiences any teeth grinding, 
benign fasciculations, right hip problems, or skin rash 
(other than the right hand).  There has been no independent 
verification, either medical or non-medical, of the veteran's 
claimed conditions.  In response to the RO's development 
letter, the veteran reported in 1997 that his complete 
service medical and VA treatment records were of record and 
that he had no non-medical evidence to submit.  

Even if the veteran were to provide evidence that 
demonstrates that he experiences teeth grinding or benign 
fasciculations, these symptoms do not result in chronic 
disability.  The Secretary may only pay compensation to a 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness.  Here, the VA dental 
examiner stated that there was no disability, and the 
neurological examiner described the fasciculations as benign 
and stated that further investigation was not warranted. 

For the reasons and bases provided above, the evidence 
preponderates against the claims for service connection for 
teeth grinding, benign fasciculations, a right hip disorder, 
and a skin rash of the face, chest, abdomen, and thighs, 
claimed as due to undiagnosed illness.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  See 38 .S.C.A.§ 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  	


ORDER

New and material evidence having been presented, the claims 
of entitlement to service connection for a stomach disorder, 
including a hiatal hernia with reflux, a right hip disorder, 
and a skin disorder (face, chest, abdomen, and thighs), 
including urticaria and angioedema, on a direct basis are 
reopened.  To this extent only, the appeals are granted.

Entitlement to service connection for a stomach disorder, 
including a hiatal hernia with reflux, claimed as due to 
undiagnosed illness, is denied.

Entitlement to service connection for a right hip disorder on 
a direct basis is denied.

Entitlement to service connection for a right hip disorder, 
claimed as due to undiagnosed illness, is denied.

Entitlement to service connection for a skin disorder (face, 
chest, abdomen, and thighs), including urticaria and 
angioedema, on a direct basis is denied.

Entitlement to service connection for a skin disorder (face, 
chest, abdomen, and thighs), including urticaria and 
angioedema, claimed as due to undiagnosed illness, is denied.

Entitlement to service connection for teeth grinding on a 
direct basis is denied.

Entitlement to service connection for teeth grinding, claimed 
as due to undiagnosed illness, is denied.

Entitlement to service connection for benign fasciculations 
on a direct basis is denied.

Entitlement to service connection for benign fasciculations, 
claimed as due to undiagnosed illness, is denied.

Entitlement to service connection for dyshydrotic 
eczema/dyshidrosis of the right hand on a direct basis is 
denied.  

Entitlement to service connection for dyshydrotic 
eczema/dyshidrosis of the right hand, claimed as due to 
undiagnosed illness, is denied.


REMAND

Entitlement to service connection for a stomach disorder, 
including a hiatal hernia with reflux, on a direct basis

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration. 

The veteran was afforded a VA stomach examination in December 
1998.  The examiner diagnosed hiatal hernia diagnosed by 
barium swallow according to the veteran and stated that the 
veteran's symptoms began during active service more than 
eight years ago, etiology unknown.  There is no indication 
that the examiner reviewed the claims file, and his 
assessment appears to be based upon history provided by the 
veteran.  

Review of the veteran's records by a competent medical 
professional would be of great assistance in determining 
whether the hiatal hernia with reflux may be associated with 
the veteran's active military service.  See 38 U.S.C.A. § 
5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  If an additional examination is determined 
to be necessary by the examiner who reviews the file, an 
examination should be accomplished.


Entitlement to service connection for sexual dysfunction on a 
direct basis and claimed as due to undiagnosed illness.

It is possible that potentially relevant medical records 
exist that have not been obtained.  The veteran reported in 
an August 1993 Statement in Support of Claim that he had an 
appointment with a doctor in Clarksville for evaluation of 
sexual dysfunction.  These records should be associated with 
the claims file on remand.  See 38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).

Additionally, VA treatment records dated in June 1993 reveal 
that the veteran reporting being impotent, progressively 
since February 1992.  A provisional diagnosis of psychogenic 
impotence was made in July 1993; however, a genitourinary 
evaluation was not completed.  VA has a duty to obtain a 
medical opinion when such opinion is necessary to make a 
decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  

Here, the record does not contain sufficient medical evidence 
to support the veteran's claim that a disability manifested 
by sexual dysfunction arose during or is attributable to his 
military service.  Whether a disease was manifest in service 
or may be attributable to a disease or injury in service is a 
question requiring medical expertise.  Accordingly, the 
veteran should be afforded a VA examination in order to 
obtain an opinion as to whether he has a current disability 
manifested by sexual dysfunction, and, if so whether it may 
be associated with his active military service. 
The examination should include all necessary and appropriate 
diagnostic tests, and should include full review of the 
claims folder.  Medical expertise informed by full review of 
the history and appropriate testing and examination is 
required.

Finally, any additional medical records showing treatment for 
sexual dysfunction dated since the veteran's separation from 
service could prove relevant to the claim and should be 
requested on remand.


Entitlement to service connection for a left foot disorder on 
a direct basis

On examination for entry onto active duty in September 1972, 
the veteran's feet were normal and he denied any foot 
trouble.  A March 1973 x-ray report noted that he had a 
history of extra bones in his feet.  In May 1973, he was 
provided arch supports.  He complained that his feet were 
painful while standing and walking.  In January 1974, the 
veteran again complained of sore feet.  It was noted that he 
had extra bones in both feet and protuberance of the Achilles 
tendon in the left heel.  X-rays showed an accessory 
navicular bilaterally.  

Report of medical examination dated in November 1980 
indicated that the veteran had extra bones, enlarged, under 
both interior malleolus, congenital.  In May 1981, it was 
noted that he had prominent navicular and retrocalcaneal 
exostosis and pronated feet.  He reported in October 1985 
that he had foot pain all of his life.  Flat feet were noted 
on examination in October 1985.  X-rays showed mild pes 
planus and talar beaks.  

Flat feet were again noted in August 1988, as well as a 
accessory navicular bone with a prominent tuberosity.  The 
veteran was treated for an inversion sprain of the left foot 
in May 1989.  Upon separation examination in April 1992, he 
reported foot trouble, including extra bones in his feet.  He 
was diagnosed as having symptomatic pes planus.

After service, the veteran was diagnosed as having a pes 
planus deformity of both feet on VA examination in March 
1999.  The examiner stated that the accessory navicular bone 
in the left foot was a congenital deformity.  It was also 
noted that in general, patients that have an accessory 
navicular are likely to have a pes planus deformity.  
Although the examiner reviewed the claims file, she was 
unable to locate the entrance examination to determine if the 
veteran had pes planus when he entered service.  Therefore, 
she was unable to determine the etiology or date of onset of 
the veteran's pes planus.    

The veteran's entrance examination is of record, and should 
be returned the to March 1999 VA examiner, along with the 
complete claims file, in order to obtain an appropriate 
medical opinion.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  If an 
additional examination is determined to be necessary by the 
examiner, an examination should be accomplished.

Additional records should also be obtained on remand.  See 38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  For example, during service in November 
1978 the veteran indicated that he had seen a civilian doctor 
for a foot problem.  It was also noted in October 1985 that 
he had been seen by a podiatrist.      

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to provide the 
following:

a.  the names, addresses, approximate 
dates of treatment, and appropriate 
releases for the treatment records of 
all private care providers who treated 
him for foot problems both prior to 
and during active service, including, 
but not limited to the civilian doctor 
and podiatrist referenced in his 
service medical records in November 
1978 and October 1985, respectively;  

b.  the names, addresses, approximate 
dates of treatment, and appropriate 
releases for the treatment records of 
all private care providers who treated 
him for sexual dysfunction since his 
separation from service, including, 
but not limited to, the doctor in 
Clarksville that treated him in 1993; 
and

c.  the names of any VA medical 
facilities at which he received 
treatment or evaluation for sexual 
dysfunction since his separation from 
service.

2.  Request all private treatment records 
identified by the veteran and associate 
them with the claims file.  Also, 
obtain any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to include 
notifying him what efforts were undertaken 
to develop the evidence, what records have 
been obtained, and what further action will 
be taken. 

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, forward the claims 
file and a copy of this remand to the VA 
stomach examiner that saw the veteran in 
December 1998, if available. The examiner 
is asked to review the service medical 
records, private treatment records, and VA 
records and state an opinion as to whether 
it is at least as likely as not that the 
veteran's gastrointestinal disorder, i.e., 
hiatal hernia with reflux, had its onset 
during active service or is related to any 
in-service disease or injury.

The medical rationale for the opinion 
should be stated.
If the examiner requires an additional 
examination of the veteran in order to 
render an opinion, it is requested that the 
veteran be scheduled for such examination.

5.  Forward the claims file and a copy of 
this remand to the VA foot examiner that 
saw the veteran in March 1999, if 
available.  The examiner is asked to review 
the service medical records (including the 
September 1972 entrance examination), 
private treatment records, and VA records 
and state the following opinions:

a.  The examiner should express an 
opinion as to nature of pes planus of 
the veteran's left foot.  The examiner 
should specifically state whether pes 
planus of the veteran's left foot is 
congenital or acquired in nature.  If 
congenital, the examiner must also 
state whether this condition is a 
disease, as opposed to a defect.  

b.  The examiner should also express 
an opinion as to the etiology and date 
of onset of pes planus of the 
veteran's left foot.  Is it at least 
as likely as not that this condition 
had its onset during active service or 
is related to any in-service disease 
or injury?

c.  If the left foot pes planus is a 
disease that was manifest prior to 
service, the examiner should state 
whether it underwent an increase in 
severity during active service, and, 
if so, whether it is indisputable that 
any increase in severity was 
attributable to the natural progress 
of the disease.  

d.  If the veteran's left foot pes 
planus is more properly characterized 
as a congenital defect, the examiner 
should state whether it was subject to 
any superimposed disease or injury 
during active service. 
 
The medical rationale for the opinions 
should be stated.
If the examiner requires an additional 
examination of the veteran in order to 
render the opinions, it is requested that 
the veteran be scheduled for such 
examination.

6.  Schedule the veteran for an appropriate 
VA examination in order to determine the 
exact nature of any current disability 
manifested by sexual dysfunction. The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

The examiner should render diagnoses of all 
current disabilities manifested by sexual 
dysfunction.  Does the veteran suffer from 
sexual dysfunction?  The examiner should 
specifically indicate whether or not sexual 
dysfunction is a symptom of a diagnosed 
disability or is attributable to an 
undiagnosed illness.  All necessary tests 
in order to determine the correct diagnosis 
as determined by the examiner are to be 
done.  If no such disorder is found, the 
examiner should so state. 

If there are any objective indications of 
sexual dysfunction that cannot be 
attributed to any organic or psychological 
cause, the examiner should so state.  The 
examiner should identify any abnormal 
symptoms, abnormal physical finding, and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis.  

The examiner should also state an opinion 
as to whether it is at least as likely as 
not that any disability manifested by 
sexual dysfunction had its onset during 
active service or is related to any in-
service disease or injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to be 
accomplished prior to completion of the 
examination report.

7.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development has been conducted 
and completed in full.  Specific attention 
is directed to the examiners' reports.  
Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If the reports are 
deficient in any manner or fail to provide 
the specific opinions requested, they must 
be returned to the examiners for 
correction.  38 C.F.R. § 4.2 (2001); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

8.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed above, 
is required by the VCAA.  If further action 
is required, undertake it before further 
adjudication of the claims.

9.  Readjudicate the veteran's claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  Then, if the 
decision with respect to the claims on 
appeal remain adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



